            Case 2:19-cr-00106-JAD-DJA Document 74 Filed 01/22/21 Page 1 of 1



1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )               Case No.: 2:19-cr-00106-JAD-DJA
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )               ORDER
7                                        )
     MANUEL LUNA-SOTO,                   )                      ECF No. 73
8                                        )
                       Defendant.        )
9
     ____________________________________)
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that the
11   sentencing currently scheduled for January 25, 2021, at the hour of 10:00 a.m., be vacated and
12
     continued to March 2, 2021, at 11:00 a.m.
13
            DATED this 22nd day of January, 2021.
14

15                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
